       Case 2:21-cv-00087-RAH-JTA Document 6 Filed 03/01/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORHTERN DIVISION

PHYLLIS McVEIGH, #234 656,               )
                                         )
      Plaintiff,                         )
                                         )
      v.                                 )      CASE NO. 2:21-CV-87-RAH-JTA
                                         )
ALABAMA DEPARTMENT OF                    )
PARDONS AND PAROLE, et al.,              )
                                         )
      Defendants.                        )


                                        ORDER

      On February 8, 2021, the Magistrate Judge filed a Recommendation to which no

timely objection has been filed. (Doc. 5.) There being no objection filed to the

Recommendation, and after an independent review of the file, it is hereby

      ORDERED that:

      1. The Recommendation of the Magistrate Judge is ADOPTED.

      2. Plaintiff’s Motion for Class Certification (see Doc. 1, pp. 7-8) is DENIED.

      This case is not closed and is referred to the United States Magistrate Judge for

further proceedings.

      DONE, this 1st day of March, 2021.


                                         /s/ R. Austin Huffaker, Jr.
                                  R. AUSTIN HUFFAKER, JR.
                                  UNITED STATES DISTRICT JUDGE
